              Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DAVID J., 1
                                                              Plaintiff,             Case # 19-cv-798-FPG

v.                                                                                   DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,
                                                              Defendant.


                                                  INTRODUCTION

           On June 23, 2015, Plaintiff David J. protectively applied for Disability Insurance Benefits

under Title II of the Social Security Act (the “Act”) and Supplemental Security Income under Title

XVI of the Act. Tr. 2 175-87. On May 4, 2015, Plaintiff filed an application for Disabled Widower’s

Benefits under Title II of the Act. Tr. 25, 188-94. The Social Security Administration (the “SSA”)

denied his claim and Plaintiff appeared at a hearing before Administrative Law Judge Bryce Baird

(the “ALJ”) on December 15, 2017. Tr. 31-65. At the hearing, Plaintiff and Vocational Expert

Jennifer Dezon (the “VE”) testified. Tr. 40-65. On July 26, 2018, the ALJ issued an unfavorable

decision. Tr. 9-30. The Appeals Council denied review, making the ALJ’s decision the final

decision of the SSA. Tr. 1-6. Plaintiff then appealed to this Court. 3 ECF No. 1.

           The parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 9, 12. For the reasons that follow, Plaintiff’s motion is DENIED, the

Commissioner’s motion is GRANTED, and the ALJ’s decision is AFFIRMED.




1
  In order to better protect personal and medical information of non-governmental parties, this Decision and Order
will identify the plaintiff using only his first name and last initial in accordance with this Court’s Standing Order
issued November 18, 2020.

2
    “Tr.” refers to the administrative record in this matter. ECF No. 6.
3
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).
         Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 2 of 8




                                      LEGAL STANDARD

I.     District Court Review

       When it reviews a final decision of the SSA, it is not the Court’s function to “determine de

novo whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Rather,

the Court “is limited to determining whether the SSA’s conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)) (other citation omitted). The

Commissioner’s decision is “conclusive” if it is supported by substantial evidence. 42 U.S.C. §§

405(g), 1383(c)(3). “Substantial evidence means more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

II.    Disability Determination

       To determine whether a claimant is disabled within the meaning of the Act, an ALJ follows

a five-step sequential evaluation: the ALJ must determine (1) whether the claimant is engaged in

substantial gainful work activity; (2) whether the claimant has any “severe” impairments that

significantly restrict his or her ability to work; (3) whether the claimant’s impairments meet or

medically equal the criteria of any listed impairments in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and if they do not, what the claimant’s residual functional capacity (“RFC”)

is; (4) whether the claimant’s RFC permits him or her to perform the requirements of his or her

past relevant work; and (5) whether the claimant’s RFC permits him or her to perform alternative

substantial gainful work which exists in the national economy in light of her age, education, and

work experience. See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986); Rosa v. Callahan,

168 F.3d 72, 77 (2d Cir. 1999); see also 20 C.F.R. §§ 404.1520; 416.920.



                                                 2
             Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 3 of 8




                                                 DISCUSSION

I.        The ALJ’s Decision

          The ALJ analyzed Plaintiff’s claim for benefits using the process described above. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since March 8,

2008, the amended alleged onset date. Tr. 15. At step two, the ALJ found that Plaintiff has the

following severe impairments: “lumbago; history of injury to the left knee with residual pain; mild

degenerative joint disease of the left knee; COPD; obesity; and adjustment disorder.” Tr. 15. At

step three, the ALJ found that the Plaintiff does not have an impairment or combination of

impairments that meet or medically equal the severity of one of the listed impairments. Tr. 15-17.

The ALJ determined that Plaintiff maintained the RFC to perform medium work. 4 Tr.17. However,

the ALJ found that Plaintiff had additional non-exertional and exertional limitations including that

Plaintiff:

          can lift and carry 50 pounds occasionally and 25 pounds frequently; can sit for up
          to 6 hours in an 8-hour day; and can stand or walk for up to 6 hours in an 8-hour
          day. He can frequently climb ramps or stairs and can occasionally climb ladders,
          ropes, or scaffolds. He can frequently stoop and crouch and can occasionally kneel
          or crawl. He must face no concentrated exposure to pulmonary irritants such as
          odors, fumes, dusts, gases, and poor ventilation. He is limited to simple, routine
          tasks that can be learned after short demonstration or within 30 days.


Tr. 17.

          At step four, the ALJ found that Plaintiff is capable of performing his past relevant work

as a janitor. Tr. 23. The ALJ nonetheless proceeded to step five and concluded that there were jobs

that existed in the national economy that Plaintiff could perform including, for example, hand




4
 “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying of objects weighing
up to 25 pounds. If someone can do medium work, we determine that he or she can also do sedentary and light work.”
20 C.F.R. § 404.1567(c).

                                                         3
            Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 4 of 8




packer, dining room attendant, and food service worker. Tr. 24. As such, the ALJ found that

Plaintiff was not disabled.

II.       Analysis

          Plaintiff takes issue with the ALJ’s decision on the basis that (1) the ALJ’s step four finding

that Plaintiff could perform his past relevant work as a janitor is not supported by substantial

evidence; (2) the ALJ’s step five finding is unsupported by substantial evidence because the

physical opinion evidence was too vague to support the RFC and that the ALJ failed to clarify the

opinion evidence; and (3) the ALJ failed to advise the Plaintiff of the importance of obtaining

treating physician opinions. ECF No.9-1 at 8-12. This Court disagrees.

          A.     Step Four

          As discussed above, the ALJ’s RFC included a limitation of “no concentrated exposure to

pulmonary irritants such as odors, fumes, dusts, gases, and poor ventilation.” Tr. 17. At the hearing,

the ALJ and VE had the following exchange regarding Plaintiff’s ability to perform his past

relevant work as a janitor:

          Q: So, this will be hypothetical number four. And I’d like you to assume the
          individual set forth in hypothetical number one with the following additional
          limitation. This individual would be limited to no concentrated exposure to
          pulmonary irritants such as odors, fumes, dust, gases or poor ventilation. Based on
          these limitations, could this hypothetical individual perform the [Plaintiff’s] past
          work?

          A: I would indicate, Your Honor, that looking at this fourth hypothetical, given the
          fact that [Plaintiff] was employed as a janitor and had to clean bathrooms, the
          substances that he would be using, you know, would be an irritant. So, I would
          indicate that he would not be able to perform the past job as the Janitor, looking at
          the pulmonary irritants that he would be exposed to as a Janitor.

Tr. 61. However, despite this VE testimony and the RFC limitation regarding pulmonary irritants,

the ALJ concluded at step four that Plaintiff could perform his past relevant work as a janitor. See

Tr. 23.

                                                    4
          Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 5 of 8




        The Commissioner concedes that its conclusion that Plaintiff could perform his past

relevant work as a janitor was an error but argues that the error is harmless because the ALJ’s step

five finding regarding Plaintiff’s ability to perform other work that exists in significant numbers

in the national economy is supported by substantial evidence. ECF No. 12-1 at 9. Indeed, the Court

agrees that the ALJ’s step four error does not warrant remand per se. See Otts v. Comm’r of Soc.

Sec., 249 F. App’x 887, 890 (2d Cir. 2007) (“We need not, however, remand this case for further

proceedings at step four because, even if the step four analysis were to be resolved in plaintiff’s

favor, we would still have to conclude that substantial record evidence supports the ALJ’s

conclusion at step five that [plaintiff] is not disabled because work exists in significant numbers in

the national economy that she can still perform.”). Therefore, the Court finds that remand is not

warranted based solely on the ALJ’s step four finding and will proceed to examine the ALJ’s

findings at step five. See Otts, 249 F. App’x at 890.

        B.      Step Five and RFC Finding

        At step five, the ALJ concluded that there were jobs that existed in the national economy

that Plaintiff could perform including, for example, hand packer, dining room attendant, and food

service worker. Tr. 24. Plaintiff argues that the ALJ’s reliance on the “overly vague opinion” of

Dr. Donna Miller, D.O., in formulating the RFC “infected the step five finding, because the

hypothetical questions posed to the VE were based on an RFC that was unsupported by substantial

evidence.” ECF No. 9-1 at 11.

        Here, in formulating the RFC, the ALJ examined Plaintiff’s symptoms, and whether those

symptoms were consistent with the objective medical evidence and other evidence in the record.

Tr. 17. In doing so, the ALJ noted, inter alia, that: Plaintiff’s “treatment has been sporadic, routine,

and conservative with the [Plaintiff] mostly seeking care for these conditions at primary care



                                                   5
            Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 6 of 8




visits,” Tr. 19; Plaintiff “had no acute back complaints and only reported a history of knee pain”

at an August 2015 primary care visit, Tr. 19; Plaintiff declined further specialized treatments for

pain management and for orthopedic evaluation of his back and knee despite referrals, Tr. 20;

Plaintiff reported the ability to cook and clean multiple days per week and the ability to shop as

needed at a consultative examination, Tr. 20; and Plaintiff enjoys camping with his grandchildren,

Tr. 21.

          The ALJ also considered the opinion evidence, giving “significant weight” to the opinion

of consultative examiner Donna Miller, D.O. Tr. 22. The ALJ found Dr. Miller’s opinion to be

“generally consistent with the record as a whole” and that “Dr. Miller’s use of the phrase mild to

moderate limitation [did] not evidence the need for greater limitations.” Tr. 22. The ALJ also

examined the opinions of Susan Santarpia, PhD, Kenneth Osborn, PA, and the medical source

statement of Mental Health Counselor David Pfalzer. Tr. 22.

          In making the RFC determination, the ALJ is “entitled to weigh all of the evidence

available to make an RFC finding consistent with the record as a whole.” Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013) (emphasis added). Furthermore, as noted above, the Court must

determine “whether the SSA’s conclusions were supported by substantial evidence in the

record[.]” Talavera, 697 F.3d at 151 (citing 42 U.S.C. § 405(g)) (other citation omitted). The Court

is not concerned with whether substantial evidence supports the claimant’s position; rather, the

Court must decide whether substantial evidence supports the ALJ’s decision. Bonet ex rel. T.B. v.

Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (summary order). “Under this very deferential standard

of review, once an ALJ finds facts, [courts] can reject those facts only if a reasonable factfinder

would have to conclude otherwise.” Id. at 58-59 (internal quotation marks and citation omitted)

(emphasis in original). It is the ALJ’s job to resolve conflicting record evidence and the Court must



                                                 6
          Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 7 of 8




defer to that resolution. See Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine

conflicts in the medical evidence are for the Commissioner to resolve.”) (citation omitted); Cage

v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (when the court reviews a denial of

disability benefits it must “defer to the Commissioner’s resolution of conflicting evidence”). Based

on a review of the ALJ’s RFC determination and the existing record, the Court finds that the ALJ’s

RFC assessment was supported by substantial evidence. See Pellam v. Astrue, 508 Fed. App’x 87,

90 (2d Cir. 2013).

       Since the ALJ’s RFC finding was supported by substantial evidence, Plaintiff’s argument

that the RFC “infected the step five finding” fails. See ECF No. 9-1 at 11. The ALJ’s hypothetical

to the VE regarding whether Plaintiff could perform work that exists in significant numbers in the

national economy included the limitation of no concentrated exposure to pulmonary irritants and

was consistent with the RFC. See Tr. 61. Thus, the jobs identified by the VE were in response to

a hypothetical that referenced Plaintiff’s exertional and non-exertional limitations. “Such evidence

[is] sufficient to allow the Commissioner to carry his burden at step five.” See Otts, 249 F. App’x

at 890 (citing Rosa, 168 F.3d at 77).

       C.      Failure to Advise the Pro Se Plaintiff

       Finally, Plaintiff, who was proceeding pro se, argues that the ALJ failed to advise him of

the importance of obtaining treating physician opinions. ECF No.9-1 at 8-12. However, as the

Commissioner points out, the ALJ instructed Plaintiff at the hearing that he needed to submit

medical evidence to support his claims of disabling knee and back impairments. ECF No. 12-1.

Specifically, the ALJ stated that,

       One of the issues that arises in these cases is that there has to be medical proof of
       your disability and so there has to be medical proof of the knee problem and the
       back problem. And so I will request records from ECMC and from Mercy, but
       unless they provide me with medical evidence that there was a problem with your

                                                 7
          Case 1:19-cv-00798-FPG Document 15 Filed 03/26/21 Page 8 of 8




       knee and was a problem with your back, even if I believed you 100% as to
       everything that you tell me today, I wouldn’t be able to make a finding that you
       were disabled unless there’s actual medical evidence that would support what you
       are telling me. So like I said, I will make records requests from Mercy and from Dr.
       Ritter, from ECMC, but I have to have tangible medical evidence in front of me to
       be able to make a finding of disability. So, I just want you to be aware of that.


Tr. 48-49. In addition, the ALJ (1) “advised Plaintiff of his right to representation, and stated that

a representative could help him obtain medical records,” ECF No. 12-1 at 20 (citing Tr. 34-36);

and (2) “offered to postpone the hearing if Plaintiff wished to obtain a representative, but Plaintiff

waived his right to representation and requested to proceed unrepresented.” Id. (citing Tr. 34-36,

160). Based on these facts, the Court rejects this argument as a basis for remand.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings, ECF No. 9, is

DENIED, the Commissioner’s motion for judgment on the pleadings, ECF No. 12, is GRANTED,

and the complaint is DISMISSED WITH PREJUDICE. The Clerk of Court shall enter judgment

and close this case.

       IT IS SO ORDERED.

       Dated: March 26, 2021
              Rochester, New York                     ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                  8
